DETAILED ACTION
The communication dated 12/1/20 has been entered and fully considered
Claims 1-6 have been amended.  Claims 1-6 are pending.  

Response to Amendment
The objection to the abstract has been withdrawn in light of the abstract amendment.
The 112(b) rejection has been withdrawn in light of the claim amendments. 
The amendments to the claims do not overcome the prior art (see 103 rejections below). 

Response to Arguments
The applicant argues that the apparatus of Kokubo does not include a winding roll, so there is no teaches or suggestion of a mold installation assisting part that is configured to “guide a leading end of the mold extended from the rolled web mold up to the vicinity of the winding roll installed in the winding roll installation part.”
The examiner argues that Kokubo does teach the mold installation assisting part that is configured to guide a leading end of the mold (the mold holder 35 is supported by the base body 47 with an unillustrated linear guide bearing interposed therebetween and mold holder 35 is moved and positioned in the X-axis direction by an unillustrated actuator such as a servomotor, mold guiding body 35 pulls the uncut mold 13 out from the roll 11, [0104] and [0110], Figs. 1-11). The examiner also explains that the combination of Sugiura and Kokubo suggest extending the leading end of the mold to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 2014/0057079), hereinafter Sugiura, in view of Kokubo (US 2015/0231820), hereinafter Kokubo.
Regarding claim 1, Sugiura teaches a transfer apparatus for transferring a fine transfer pattern formed on a mold to a resin coated on a substrate, comprising:
a rolled web mold installation part (mold placement unit 13, [0095], Fig. 1) configured to install a rolled web mold around which the mold is wound (master mold 17 is a roll of the mold M, [0095], Fig. 1);
a transfer roller configured to wind the mold fed out from the rolled web mold installed in the rolled web mold installation part, around the transfer roller (mold M is wound on the first roller 5, [0072], Fig. 1);
a winding roll configured to wind up the mold fed out from the rolled web mold installed in the rolled web mold installation part and also wound around the transfer roller (mold winding unit 15 winds up the used mold M to collect it as a wound roll 19, [0095], Fig. 1); and

Sugiura does not teach a mold installation assisting part.
However, Kokubo teaches a mold installation assisting part configured to perform to: wind the mold, which has been fed out from the rolled web mold installed in the rolled web mold installation part (mold guiding body 35 holds a leading edge portion of the uncut mold 13 extending from the mold raw material roll 11, [0076] and [0081], Figs. 1-11), and around the transfer roller (mold guiding body 35 pulls the uncut mold 13 out from the roll 11 and around the transfer unit 37 with pressure roller 51, [0110], Figs. 2-7) while suppressing an occurrence of wrinkles in a fed-out portion of the mold (predetermined tension is applied to the mold 13 and held in a no-slack state, [0088], Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have installed the mold using a mold guiding body as disclosed by Kokubo onto the rollers of Sugiura since it has been held that combining prior art elements according to known methods to yield predictable results only takes routine skill in the art. See MPEP 2143(I)(A). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to minimize the possibility of damage to the transferred pattern, as suggested by Kokubo ([0137]).
The examiner notes that the mold guiding body 35 of Kokubo would need to guide a leading edge of the mold extended from the rolled web mold (the mold holder 
Regarding claim 2, the combination of Sugiura and Kokubo teaches all the limitations of claim 1, and Sugiura in this combination further teaches a major portion of the mold on one end side thereof in a longitudinal direction before the mold is installed in the transfer apparatus is wound around a core material of the rolled web mold (mold M is wound on the circumference of a cylindrical core material of the master roll 17, [0098], Fig. 1).
Kokubo in this combination further teaches a minor portion of the mold on the other end side thereof in the longitudinal direction before the mold is installed in the transfer apparatus is extended from the rolled web mold (mold holder 35 holds a leading edge portion of the mold 13 extending in the other direction relative to the roll 11, [0076], Fig. 2),
a leading end of the mold extended from the rolled web mold is installed in a mold supporting part (mold holder 35 grips the leading edge of the uncut mold 13, [0103], Fig. 1),
the mold installation assisting part includes a mold installation assisting member which is freely movable in relation to all of the rolled web mold installation part, the transfer roller, and the winding roll installation part (the mold holder 35 is supported by 
the mold supporting part is installed in the mold installation assisting member (the mold holder 35 is supported by the base body 47 with an unillustrated linear guide bearing interposed therebetween and mold holder 35 is moved and positioned in the X-axis direction by an unillustrated actuator such as a servomotor, [0104], Figs. 1-11).
Regarding claim 4, Sugiura teaches a transfer method for transferring a fine transfer pattern formed on a mold to a resin coated on a substrate, the transfer method comprising:
installing a rolled web mold around which the mold is wound (master mold 17 is a roll of the mold M, [0095], Fig. 1), in a rolled web mold installation part (mold placement unit 13, [0095], Fig. 1);
winding the mold fed out from the rolled web mold installed in the rolled web mold installation part, around a transfer roller (mold M is wound on the first roller 5, [0072], Fig. 1); and
installing an end of the mold, which has been fed out from the rolled web mold installed in the rolled web mold installation part and further wound around the transfer roller, in a winding roll installed in a winding roll installation part (mold winding unit 15 winds up the used mold M to collect it as a wound roll 19, [0095], Fig. 1).
While Sugiura does not explicitly disclose the order in which the mold is installed on the rollers, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wound the end of the 
Sugiura does not teach a mold installation assisting part.
However, Kokubo teaches a mold installation assisting part configured to perform to: wind the mold, which has been fed out from the rolled web mold installed in the rolled web mold installation part (mold guiding body 35 holds a leading edge portion of the uncut mold 13 extending from the mold raw material roll 11, [0076] and [0081], Figs. 1-11), and around the transfer roller (mold guiding body 35 pulls the uncut mold 13 out from the roll 11 and around the transfer unit 37 with pressure roller 51, [0110], Figs. 2-7) while suppressing an occurrence of wrinkles in a fed-out portion of the mold (predetermined tension is applied to the mold 13 and held in a no-slack state, [0088], Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have installed the mold using a mold guiding body as disclosed by Kokubo onto the rollers of Sugiura since it has been held that combining prior art elements according to known methods to yield predictable results only takes routine skill in the art. See MPEP 2143(I)(A). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to minimize the possibility of damage to the transferred pattern, as suggested by Kokubo ([0137]).
The examiner notes that the mold guiding body 35 of Kokubo would need to guide a leading edge of the mold extended from the rolled web mold (the mold holder 35 is supported by the base body 47 with an unillustrated linear guide bearing 
Regarding claim 5, the combination of Sugiura and Kokubo teaches all the limitations of claim 4, and Sugiura in this combination further teaches a major portion of the mold on one end side thereof in a longitudinal direction before the mold is installed in the transfer apparatus is wound around a core material of the rolled web mold (mold M is wound on the circumference of a cylindrical core material of the master roll 17, [0098], Fig. 1).
Kokubo in this combination further teaches a minor portion of the mold on the other end side thereof in the longitudinal direction before the mold is installed in the transfer apparatus is extended from the rolled web mold (mold holder 35 holds a leading edge portion of the mold 13 extending in the other direction relative to the roll 11, [0076], Fig. 2),
a leading end of the mold extended from the rolled web mold is installed in a mold supporting part (mold holder 35 grips the leading edge of the uncut mold 13, [0103], Fig. 1),
the mold installation assisting part includes a mold installation assisting member which is freely movable in relation to all of the rolled web mold installation part, the transfer roller, and the winding roll installation part (the mold holder 35 is supported by the base body 47 with an unillustrated linear guide bearing interposed therebetween 
the mold supporting part is installed in the mold installation assisting member (the mold holder 35 is supported by the base body 47 with an unillustrated linear guide bearing interposed therebetween and mold holder 35 is moved and positioned in the X-axis direction by an unillustrated actuator such as a servomotor, [0104], Figs. 1-11).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 2014/0057079), hereinafter Sugiura, and Kokubo (US 2015/0231820), hereinafter Kokubo, as applied to claims 1, 2, 4, and 5, and in further view of Yamada (US Patent No. 5,189,444), hereinafter Yamada.
Regarding claim 3, the combination of Sugiura and Kokubo teaches all the limitations of claims 1 and 2, but neither explicitly discloses that the mold supporting part is used as a core material of the winding roll, the core material being configured to fix the leading end of the mold extended from the rolled web mold.
However, Yamada teaches a roller 10 that grips a leading end of a sheet/paper 1 and winds it up from a supply roller 2 (Col. 8 lines 8-34, Figs. 2-9 and 12-13).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted roller disclosed by Yamada for the mold holder of Kokubo since it has been held that simple substitution of one known element for another to obtain predictable results only takes routine skill in the art. See MPEP 2143(I)(B). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in 
Regarding claim 6, the combination of Sugiura and Kokubo teaches all the limitations of claims 4 and 5, but neither explicitly discloses that the mold supporting part is used as a core material of the winding roll, the core material fixing the leading end of the mold extended from the rolled web mold.
However, Yamada teaches a roller 10 that grips a leading end of a sheet/paper 1 and winds it up from a supply roller 2 (Col. 8 lines 8-34, Figs. 2-9 and 12-13).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted roller disclosed by Yamada for the mold holder of Kokubo since it has been held that simple substitution of one known element for another to obtain predictable results only takes routine skill in the art. See MPEP 2143(I)(B). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to keep the sheet in alignment with the feed path, as suggested by Yamada (Col. 11, lines 3-29).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric T Chen whose telephone number is (571)270-1715.  The examiner can normally be reached on M-F 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERIC T CHEN/Examiner, Art Unit 1748                                                                                                                                                                                                        /Anthony Calandra/Primary Examiner, Art Unit 1748